DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/3/2022 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1, the Applicant argues [Remarks: pg. 6, 1st - 2nd para.], that “The problem with the Examiner’s rejection is that the Examiner is comparing Tuzar’s display in two separate areas or zones (zone 3 versus zone 2), whereas amended claim 1 requires that the vehicle information in the third area in the second display mode is in the form of a symbol that is simpler that in the first display mode (in the same third area). Tuzar does not seem to teach or suggest this requirement of claim 1. As such, it seems that the Examiner’s obviousness rejection is unsupported.
Tuzar merely teaches that, in the first zone 2, a symbol selected from the plurality of symbols displayed in the selection zone 8 is just enlarged and displayed, as shown in Fig. 6.  Tuzar thus does not disclose or teach “a part of the vehicle information displayed in the third area in addition to the speed information is, in the second display mode, displayed in the third area in a form of symbol indication which is simpler than that in the first display mode” as claimed.”
The Office respectfully disagrees. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “whereas amended claim 1 requires that the vehicle information in the third area in the second display mode is in the form of a symbol that is simpler that in the first display mode (in the same third area)”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Refer to figure 4 of Lopez, which teaches the concept of simplifying displayed information for a vehicle [analog speedometer to digital speedometer] in a displayed third area corresponding to speedometer 117 [corresponding to claimed third area]. 
Tuzar further teaches displaying additional information besides speed information in a middle display portion [first zone 2 in the middle corresponding to claimed third area].  This addition information is in a simplified symbol form [note element 8 corresponding to symbols, figs. 5-6] and that there is a more detailed and expanded view of the additional information available to the user.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the third area of the display device of Lopez with the teachings of Tuzar, to improve usability by providing instrumentation data that can be easily handled in a flexible way, as taught by Tuzar [para. 3].
Therefore, Lopez as modified by Tuzar teaches the amended claim limitations. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 & 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (US 20170162168), in view of Tuzar et al. (US 20100302018).
As to claim 1, Lopez discloses a display device [abstract & figs. 1 & 4] for a vehicle comprising: 
a display unit (instrument cluster 115) [figs. 1 & 4] including a first area (fuel gauge, instrument gauge 116) [figs. 1 & 4 & para. 20], a second area (tachometer 118, instrument gauge) [figs. 1 & 4 & para. 20] and a third area (speedometer 117, instrument gauge) [figs. 1 & 4 & para. 20] as display areas; and 
a control unit (processing module 105) [fig. 1 & para. 19] configured to switch the display unit between a first display mode (time 401) [fig. 4 & para. 32] and a second display mode (subsequent time 402) [fig. 4 & para. 33], wherein 
the control unit is configured to, 
in the first display mode (time 401) [fig. 4 & para. 32], make the first area (fuel gauge, instrument gauge 116) [figs. 1 & 4 & para. 20 & 32], the second area (tachometer 118, instrument gauge) [figs. 1 & 4 & para. 20 & 32] and the third area (speedometer 117, instrument gauge) [figs. 1 & 4 & para. 20 & 32] to display vehicle information, and 
in the second display mode (subsequent time 402) [fig. 4 & para. 33], put the first area and the second area in a non-displayed state and make the third area to display in digital indication at least speed information among the vehicle information (speedometer 117, instrument gauge, digital readout) [figs. 1 & 4 & para. 20 & 33],
wherein a part of the vehicle information displayed in the third area is the speed information, in the second display mode, displayed in a form of symbol indication which is simpler than that in the first display mode [fig. 4 & para. 33]. 
Lopez does not explicitly teach wherein a part of the vehicle information displayed in the third area in addition to the speed information is, in the second display mode, displayed in a form of symbol indication which is simpler than that in the first display mode. 
Tuzar teaches the concept of a display device for a vehicle [abstract & fig. 1], wherein a part of a vehicle information displayed in a third area (first zone 2) [figs. 5-6 & para. 42-44] in addition to speed information is (note speedometer in first zone 2) [figs. 5-6 & para. 42-44], in the second display mode, displayed in a form of symbol indication (symbols) [figs. 5-6 & para. 42-44] which is simpler than that in the first display mode (storage zone 3 more detail versus corresponding symbol in first zone 2) [figs. 5-6 & para. 42-44]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the third area of the display device of Lopez, such that a part of the vehicle information displayed in the third area in addition to the speed information is, in the second display mode, displayed in a form of symbol indication which is simpler than that in the first display mode, as taught by Tuzar, to improve usability by providing instrumentation data that can be easily handled in a flexible way, as taught by Tuzar [para. 3].
As to claim 3, Lopez as modified by Tuzar teaches the display device for the vehicle according to claim 1, wherein the vehicle information displayed in the third area is displayed in a same position in the first display mode and in the second display mode [Lopez: fig. 4 & para. 32-33].
As to claim 4, Lopez as modified by Tuzar teaches the display device for the vehicle according to claim 1, wherein the control unit is configured to, when an operation is performed with respect to a function that is being displayed in a form of symbol indication in the third area in the second display mode [Tuzar: fig. 5 & para. 42-43], cause a change from the symbol indication to answerback indication for said operation, and cause a return to the symbol indication after a predetermined period of time has elapsed after the change [Tuzar: para. 18-20].

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez, in view of Tuzar, and further in view of Recktenwald et al. (US 20180326850).
As to claim 5, Lopez as modified by Tuzar teaches the display device for the  vehicle according to claim 1, wherein the control unit is configured to automatically switch between the first display mode and the second display mode based on information [Lopez: figs. 1 & 4 & para. 20 & 32-33].
	Lopez as modified by Tuzar does not explicitly teach wherein the control unit is configured to automatically switch between the first display mode and the second display mode based on information among the speed information, information indicating presence or absence of a preceding vehicle and information indicating that a headlight of own vehicle is turned on.
 Recktenwald teaches the concept of a display device for a vehicle [abstract], wherein a control unit (processor 5) [fig. 2] is configured to automatically switch between a first display mode and a second display mode based on information among a speed information, information indicating presence or absence of a preceding vehicle and information indicating that a headlight of own vehicle is turned on [figs. 3-5 & para. 57, 59-60, & 62-63].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of the display device of Lopez as modified by Tuzar, such that the control unit is configured to automatically switch between the first display mode and the second display mode based on information among the speed information, information indicating presence or absence of a preceding vehicle and information indicating that a headlight of own vehicle is turned on, as taught by Recktenwald, to improve the safety of vehicle operation by reducing distraction to a user, as taught by Recktenwald [para. 6-7].

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez, in view of Tuzar, and further in view of Fujiki et al. (US 20110210838).
As to claim 6, Lopez as modified by Tuzar teaches the display device for the vehicle according to claim 1 (see above).
Lopez as modified by Tuzar does not explicitly teach wherein, in the second display mode, the vehicle information which was displayed in the second area or in the first area in the first display mode is displayed as a change in color so as to be superimposed on the digital indication.
Fujiki teaches the concept of a display device for a vehicle [abstract & figs 1-3], wherein in a display mode (first display unit 13) [figs. 2-3 & para. 46, 58, & 65], vehicle information which was displayed in a second area or in a first area (second display unit 15) [figs. 1-3 & para. 46, 58, & 65] is displayed as a change in color so as to be superimposed on the digital indication (background color 33 superimposed on display information 31) [figs. 1-3 & para. 46, 58, & 65].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second display mode of the display device of Lopez as modified by Tuzar, such that in the second display mode, the vehicle information which was displayed in the second area or in the first area in the first display mode is displayed as a change in color so as to be superimposed on the digital indication, as taught by Fujiki, to improve the efficiency of the vehicle operated by a user  by providing visual feedback corresponding to the state of the vehicle, as taught by Fujiki [para. 9]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Borgesson			(US 20090228175).
Jahns et al. 			(US 20210237572).
Okumura et al. 			(US 20080266304).
Yamamoto et al. 		(US 20090112389).
Aizawa et al. 			(US 10071631).
Itoh et al. 			(US 20080258892).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694